DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-16 of U.S. Application No. 16/776,846 filed on 01/30/2020 have been examined.
The amendment filed on 03/15/2022 has been entered and fully considered.
Terminal Disclaimer filed and approved on 04/21/2022.
Claims 1-2, 9, and 11 have been amended.
Claim 3 has been canceled.
Claims 1-2 and 4-16 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/12/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to Arguments
In regards to the Double Patenting rejection: Applicant’s filed Terminal Disclaimer has been fully reviewed and approved on 04/21/2022. The previous Double Patenting rejection to claims 1-16 has been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-7 and 9-16 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-7 and 9-16 have been withdrawn.

Allowable Subject Matter
Claims 1-2 and 4-16 are allowed over the prior art of record.
As per claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious wherein said RSU network provides sensing functions, transportation behavior prediction and management functions, planning and decision making functions, and vehicle control functions that generate vehicle control instructions for said system; and wherein said vehicle control instructions comprise instructions for vehicle longitudinal acceleration and speed, vehicle lateral acceleration and speed, and vehicle orientation and direction.
Claims 2 and 4-16 depend from claim 1 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662